DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/816,071 application filed March 11, 2020, which is a continuation of U.S. Patent Application Serial No. 15/842,382, now U.S. Patent No. 10,626,756, filed December 14, 2017.  The present application is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending and have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 11-15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 18-22 of U.S. Patent No. 10,626,756 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 and claims 18, 19, and 22 of the patent are more particular and clearly anticipate claims 1 and 12 of the instant application, respectively.  The remaining claims recite substantially the same limitations.  Note that the patent discloses “FIG. 1A is a schematic diagram of the example system 300 to recover waste heat from the seventeen heat sources in the NGL fractionation plant. In some implementations, the system 300 can include a first heating fluid circuit 302 thermally coupled to a portion of the multiple heat sources. For example, the portion of multiple heat sources that are thermally coupled to the first heating fluid circuit 302 can include seven of the seventeen heat exchangers, including a first heat exchanger 302a, a second heat exchanger 302b, a third heat exchanger 302c, a fourth heat exchanger 302d, a fifth heat exchanger 302e, a sixth heat exchanger 302f, and a seventh heat exchanger 302g. In some implementations, the seven heat sources can be connected in parallel (for example, relative to a flow of a buffer fluid).…The system 300, as shown in FIG. 1A, can also include a second heating fluid circuit 304 thermally coupled to another portion of the multiple heat sources. For example, the portion of multiple heat sources that are thermally coupled to the second heating fluid circuit 304 can include ten of the seventeen heat exchangers, including a first heat exchanger 304a, a second heat exchanger 304b, a third heat exchanger 304c, a fourth heat exchanger 304d, a fifth heat exchanger 304e, a sixth heat exchanger 304f, a seventh heat exchanger 304g, an eighth heat exchanger 304h, a the ten heat sources can be connected in parallel (for example, relative to a flow of a buffer fluid).”  Therefore, the recitation of parallel is obvious in view of the instant specification and drawings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mak (US 2008/0190135 A1) may be the nearest prior art reference. Mak teaches passing LNG from storage to a heat exchanger E-4 where it is heated by a hot column overheads stream from a downstream column V-3. The heated LNG then passes to a separator V-2, wherein it is separated into a C2/LPG stream for power generation (5) and a vapor stream (4). The vapor stream passes to the rectification of the aforesaid column V-3 while the stream for power generation (5) passes through a plurality of components (compressor, heat exchanger, and expander) before passing to the same. A hot column overhead is obtained from the top of V-3 and passed through said heat exchanger (E-4) then through a pump and another heat exchanger (E-1) in a Rankine cycle. Mak does not teach a heating fluid circuit coupled to a plurality of heat sources, though, let alone more than one heating fluid circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
August 10, 2021